Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axinte et al. (US 2006/0289421A1).
Axinte discloses in reference to claim:
1.    (Currently Amended) A cryoprotective device 1200 for outdoors, comprising: a first section 1202, which is a floor section extending in a horizontal direction; 
and a second section 1204 which is a wall section extending away from the floor section substantially in a vertical direction; 
wherein at least the floor section 1202 comprises a planar heating facility 100 which discharges a heat output to the space delineated in part by the floor section and the wall section; the floor section 1202 and wall section 1204 are connected to each other detachably and/or in a joint 1206. 

    PNG
    media_image1.png
    775
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    869
    media_image2.png
    Greyscale



FIGS. 12A-C, a portable seating unit 1200 may include a seat portion 1202 and a backrest portion 1204 connected to each other at a connection section 1206.  It will be understood that seat portion 1202 may be substantially similar to the heated seats described above, and that backrest portion 1204 may be similar to seat portion 1202 with possible modifications including temperature range (e.g., to account for variations in sensitivity between the users legs and posterior and the user's back) and size (e.g., thickness).  It will also be understood that seat and backrest portions 1202 and 1204 may be connected at connection section 1206 using any suitable means.  

3.    (Previously Presented) The cryoprotective device according to Claim 1, wherein the heat output discharged by the planar heating facility or facilities is discharged substantially in the form of heat radiation.   Note that heat is radiated from the heating element 102.

4.    (Currently Amended) The cryoprotective device according to Claim 1, wherein the planar heating facility comprise at least one infrared radiator which emits infrared radiation in the direction of the space. Note that all heaters of the type described emit infrared radiation.

5.    (Previously Presented) The cryoprotective device according to Claim 1, wherein a side of the wall section which faces away from the space is configured to be substantially planar. See Figures 12A and 12B

in particular an artificial turf coverings which can withstand being stood on. Note the surface cover 1202 is intended to hold the weight of a person, as such it is considered to be able to withstand being “stood on”. 

7.    (Previously Presented) The cryoprotective device according to Claim 1, wherein opposing lateral peripheral regions of the floor section and/or wall section of the cryoprotective device comprise(s) mutually complementary interfaces  by means of which the cryoprotective device can be modularly extended by coupling at least one more cryoprotective device.  The lateral sides as shown in figures 12a-c are sides with complementary shapes that “can be modularly coupled together”. Note the claim does not cite any specific structure to accomplish the coupling, nor does it positively require the lateral sides to be coupled, only that the lateral sides can be coupled. 

8.    (Currently Amended) The cryoprotective device according to Claim 1, is configured as an autonomous device which can be separately transported and installed and which substantially consists of the floor section and wall section. The seat is portable and self-powered.

9.    (Currently Amended) The cryoprotective device according to Claim 1, wherein the floor section 
comprises a region for positioning and in particular fastening a seating facility.  Note the Axinte device is a seat. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761